Citation Nr: 1104055	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1941 to November 
1945.  He died in March 2007, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the RO in North Little Rock, 
Arkansas that denied entitlement to death pension and accrued 
benefits.  A Board hearing was requested and scheduled, but by a 
statement dated in December 2009, she withdrew her hearing 
request.


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a wartime veteran.

2.  At the time of the appellant's application for death pension 
benefits in April 2007, she had a net worth of $100,000, part of 
which it is reasonable for her to consume for her maintenance.

3.  At the time of the Veteran's death in March 2007, he had no 
pending claims, and there were no due but unpaid benefits to 
which the Veteran was entitled at death under existing ratings or 
decisions or those based on evidence in the file at date of 
death.


CONCLUSIONS OF LAW

1.  The corpus of the appellant's estate precludes the payment of 
non-service-connected death pension benefits. 38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 (2010).

2.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2007.

As the issue of entitlement to non-service-connected death 
pension is controlled by the appellant's level of annual income 
and net worth, there is no medical controversy and development of 
any medical evidence would have no bearing on the decision.  The 
appellant has provided financial information for the period in 
question and the RO has obtained relevant information from the 
Social Security Administration (SSA).  There is no indication in 
the record that any additional evidence, relevant to the issue 
decided herein, is available or is not part of the claims file.  
Pelegrini, 18 Vet. App. at 112.

As there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or assistance 
would aid in substantiating these claims.  Thus, any deficiencies 
of notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the provisions regarding notice and assistance 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).

Death Pension

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a May 2007 decision, the RO determined that the appellant was 
entitled to an aid and attendance allowance, and deferred a 
decision on basic entitlement to death pension benefits pending 
receipt of information about her net worth and income.  By a 
letter to the appellant dated in June 2007, she was notified that 
the aid and attendance allowance could only be paid if she were 
awarded non-service-connected death pension benefits.  Such 
pension benefits were denied in the July 2007 decision on appeal, 
based on a determination that her net worth was sufficient to 
meet her living expenses.

Death pension benefits are generally available for surviving 
spouses, as a result of a veteran's non-service-connected death.  
38 U.S.C.A. § 1541(a).  An appellant is entitled to these 
benefits if the veteran served for 90 days or more, part of which 
was during a period of war; and, the appellant meets specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from March 1941 to 
November 1945, during World War II, and received the World War II 
Victory Medal.  The appellant is the Veteran's surviving spouse.  
See 38 C.F.R. § 3.50(b).  Thus, as the Veteran served during a 
period of war, in order to be entitled to non-service- connected 
death pension benefits, the appellant must only meet the specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
income for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  The maximum annual rate of improved pension 
for a surviving spouse is specified by statute and is increased 
periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

Pension will be denied when the corpus of the estate is such that 
under all the circumstances, including consideration of annual 
income, it is reasonable that some part of the corpus of such 
estate be consumed for the surviving spouse's maintenance.  See 
38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" are interchangeable, 
and mean the market value, less mortgages or other encumbrances, 
of all real and personal property owned by the appellant, except 
the appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  See 38 
C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include:  
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of dependents; 
and, the potential rate of depletion, including spending due to 
unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility factor 
for pension, as set forth above, are necessary since it is 
inconsistent with the pension program to allow an appellant to 
collect a pension while simultaneously enjoying the benefit of a 
sizable estate.  There are no precise guidelines, however, which 
establish what size estate would preclude the payment of pension.

The appellant, the Veteran's surviving spouse, filed her claim 
for VA death benefits in April 2007, and reported Social Security 
income of $280 per month, with a Medicare deduction of $94 per 
month, and that she had $100,000 in stocks, bonds, and bank 
deposits.  She reported that she expected $4,000 in dividends, 
interest, etc. in the 12-month period from the date of the 
Veteran's death.  She reported that she had no real estate and no 
dependents.  She reported that she paid a Medicare premium of 
$1,122 in 2007.  She did not indicate whether she had any other 
continuing medical expenses.

The evidence of record indicates that the appellant's entire net 
worth is invested in the form of bank deposits and thus may be 
considered to be readily convertible into cash without 
substantial sacrifice.

According to the corpus of estate determination in July 2007, the 
appellant was 80 years old, with an actuarial life expectancy of 
7.9 years; her doctor indicated she suffers from congestive heart 
failure, aortic valve disorder, Alzheimer's dementia, 
osteoporosis, diabetes mellitus, hypertension and bilateral 
hammertoes; and in addition to her net worth, she had monthly 
income of $704.50 from the Social Security Administration (SSA), 
and dividends and interest income of $333.33, totaling $1037.83 
per month.  Her monthly expenses were noted to be $593.50 for 
medical expenses (to include $500 for a caregiver), $240 for 
utilities, $500 for food, $100 for taxes and interest, $100 for 
clothing, $75 for house insurance, $34 for car insurance, $45 for 
lawn care, and $8 for burial insurance. The total monthly 
expenses were $1695.50.  This resulted in a monthly deficit of 
$657.67.

The Board finds that the appellant's net worth, as reported in 
April 2007 of $100,000 remains a bar to VA pension benefits.  The 
appellant's reported monthly expenses do exceed her reported 
monthly income with a budgeted deficit of $657.67 per month.  
Nonetheless, although her liquid assets will be depleted over 
time, they are sufficient to currently meet her necessary living 
expenses.  At the current reported rate of depletion, without 
considering her income, the assets would be sufficient to meet 
her reported expenses for approximately 4.9 years, and with 
consideration of her income, her estate would be sufficient to 
meet her reported expenses for approximately 14 years, thus 
providing support through her actuarial life expectancy.

Although the appellant's reported expenses will ultimately 
deplete the financial resources that she now has, the purpose of 
the pension program is to aid veterans and their dependents who 
are unable to provide themselves the basic necessities.  Based on 
the information she has provided, this is not the situation in 
the instant case.  Her financial resources, if fully exploited, 
are sufficient to meet her basic needs for the remainder of her 
actuarial life expectancy.  It is inconsistent with the intent of 
the pension program to allow a claimant, as here, to collect a 
pension while simultaneously retaining a sizeable estate.

The Board acknowledges the appellant's June 2008 amended report 
of her expenses, completed by her son.  In this form, she 
reported the following monthly expenses:  $550 for housing, $500 
for food, $100 for taxes, $100 for housing, $533 for utilities, 
$75 for personal hygiene, and $600 for a caregiver (for a total 
of $2,458).  She also reported annual medication expenses of 
$3,600 and annual medical supplemental insurance costs of $1,600.  
Since April 2007, the appellant has not reported the amount of 
her net worth, and has only provided information regarding her 
expenses.  The Board finds that her net worth and SSA and 
interest income are still sufficient to allow her to provide for 
basic necessities for the remainder of her actuarial life 
expectancy.

If the appellant's net worth becomes significantly depleted in 
the future, she may again file a claim for pension benefits and 
submit the appropriate financial documentation.  Since, however, 
for the reasons discussed above, she does not currently have 
sufficient financial limitations, the preponderance of the 
evidence is against her claim, and the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2010); 38 C.F.R. 3.1000 (a) (2010).  Moreover, an "[a]pplication 
for accrued benefits must be filed within one year after the date 
of death."  38 C.F.R. § 3.1000 (c) (2010).  Review of the record 
reveals that the appellant filed a claim for VA death benefits, 
including accrued benefits, in April 2007, one month after the 
Veteran's death in March 2007.  This claim was timely filed, and 
the appellant is the Veteran's surviving spouse.  See 38 C.F.R. 
§ 3.50(b).

The entitlement of the accrued benefits claimant is derived from 
the veteran's entitlement, and the accrued benefits claimant 
cannot be entitled to a greater benefit than the Veteran would 
have received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994); see also Zevalkink v. Brown, 102 F.3d 1236, 1242 
(1996).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file a 
claim for accrued benefits, (ii) the veteran had a claim pending 
at the time of death, (iii) the veteran would have prevailed on 
the claim if he had not died; and (iv) the claim for accrued 
benefits was filed within one year of the veteran's death.  38 
U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998).

As the currently pending claim for accrued benefits was received 
in April 2007, within one year after the date of the Veteran's 
death in March 2007, it is a timely claim for accrued benefits.  

During his lifetime, the Veteran was in receipt of service-
connected disability compensation; he had a combined disability 
rating of 50 percent effective from 1946.

A review of the claims file reflects that the last communication 
received from the Veteran was in August 2003, at which time he 
provided information regarding his dependents.  The claims file 
does not contain any pending but unadjudicated claims from the 
Veteran.

After review of the evidence, the Board finds that accrued 
benefits are not warranted.  The evidence demonstrates that the 
Veteran did not have any claims pending at the time of his death.  
Moreover, there is no evidence of due but unpaid monetary 
benefits.  As such, there is no entitlement to accrued benefits, 
and the claim must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

The appellant's net worth constitutes a bar to VA death pension 
benefits, and the appeal is therefore denied.

Accrued benefits are denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


